internal_revenue_service number release date index number --------------------- --------------------------------------------------------------- ------------------ -------------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc corp plr-118350-08 date date distributing -------------------------- controlled ----------------- controlled ------------------------------------ ------------------------------- ----------------------------- ------------------------------- ---------------------------- ------------------------------- ---------------------------- ------------------------------- ---------------------------- ------------------------------- ---------------------------- ---------------------------- ---------------------------- controlled ------------ controlled ------------------- sub -------------------------------- sub --------------------------------- ---------------------------- ---------------------------- sub ------------------------------ ------------------------------- ---------------------------- sub -------------------------------------------------- plr-118350-08 ------------------------------- ---------------------------- sub ----------------------------- ------------------------------- ---------------------------- sub ----------------------------------------------- ------------------------------- --------------------------------------------------- sub --------------------------------- ------------------------------- ---------------------------- sub --------------------------------- ------------------------------- ---------------------------- sub ---------------------------------------- sub --------------------------------------- ------------------------------- ---------------------------- ------------------------------- ---------------------------- sub ----------------------------------- ----------------------------------------------- ---------------------------- sub --------------------------------- ------------------------------- ---------------------------- sub ----------------------------------------------- sub -------------------------------------------- ------------------------------- ----------------------------- ------------------------------- ----------------------------- sub ------------------------ ----------------------------------------------- ----------------------------- sub ------------------------ ------------------------------- ---------------------------- plr-118350-08 sub ------------------------------------- ------------------------------- ----------------------------- sub ------------------------- ------------------------------- ---------------------------- sub ----------------------------------------------- ------------------------------- ---------------------------- sub ---------------------------------- ------------------------------- ----------------------------- sub ------------------------------------------- ------------------------------- ---------------------------- sub ---------------------------- ------------------------------- ---------------------------- sub --------------------------------- ---------------------------- ---------------------------- sub ---------------------------------------- ------------------------------- ---------------------------- sub --------------------------------------------- sub ------------------------------------------------------ ---------------------------- ---------------------------- ---------------------------- ---------------------------- sub ---------------------------------------- ------------------------------------------------------------------------------- sub -------------------------------------------------- -------------------------------------------------------------------------------------------- sub ------------------------ ------------------------------- ---------------------------------------------------------------- plr-118350-08 sub ----------------------------- ----------------------------------------- newco newco llc llc llc llc llc llc lp partnership interests shareholder person business a business b business c ----------------------------------------- ------------------------------- ----------------------------- ------------------------ ------------------------------- ---------------------------- --------------- ----------------------------------------------- ---------------------------- ---------------------- ----------------------------------------------- ---------------------------- --------------------- ------------------------------- ----------------------------------------------- ---------------------------- ------------------------------------------------------------ ------------ ------------------------ ----------- ------------------------------------------------------------ ------------------------------------------------------------ ---------------------------------------- ---------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- -------------------- ---------------------------------- -------------------------------------- ---------------------------------------------------------------------------------------- --------------- ------------ ------------- ----------- plr-118350-08 business d business e business f business g business h business i business j date date date date year a b c d e f g h i j k l m n o p q r sec_5 -------------------------------- --------- -------------- ------ ------------- ----------------------------- ----------- ----------------------- ----------------------- ------------------- ------------------ ------- ---------------- ----------- --------------- ----- --- -- --- -- --------------- ------ ------ ---- --- -------------- -- ------- --- ------ ------ plr-118350-08 t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp ----- ------------ ------ ----------- ----- ------ ------ --- --- ----- ------- ----- -------------- ---- -- ------ ------ --- ----------- --- --- ----- ----- dear ----------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in plr-118350-08 support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distributions and external distributions as defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of any of the distributing corporations or the controlled corporations see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any of the distributing corporations or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a publicly-held corporation and common parent of an affiliated_group_of_corporations distributing through its subsidiaries engages in among others the following businesses business a business b business c business d business e including the activities comprising business j business f business g and business h as of date distributing had outstanding approximately a shares of common_stock distributing common_stock including b shares of distributing common_stock issued to service providers in exchange for services which is subject_to a risk of forfeiture and restrictions on transferability restricted_stock c shares of distributing class b common_stock distributing class b common_stock and d shares of distributing preferred_stock distributing preferred_stock in general holders of distributing common_stock distributing class b common_stock and distributing preferred_stock vote together as a single class on all matters including the election of distributing directors except that holders of distributing common_stock acting as a single class are entitled to elect e of the total number of distributing directors holders of distributing common_stock are each entitled to f vote per share holders of distributing class b common_stock are each entitled to g votes per share and holders of distributing preferred_stock are entitled to h votes per share when voting together as a class distributing intends to eliminate the shares of distributing preferred_stock before the external distributions through a merger of a newly-formed wholly-owned subsidiary of distributing into distributing the preferred merger in the preferred merger all shares of distributing preferred_stock will be converted into cash shareholder owns directly or indirectly i shares of distributing common_stock representing approximately j of the class distributing believes that two investment advisors own through multiple entities approximately k and l plr-118350-08 respectively of the distributing common_stock outstanding shareholder owns directly or indirectly all the outstanding shares of distributing class b common_stock shareholder and the investment advisors do not actively participate in the management or operations of distributing and it is not expected that shareholder or the investment advisors will actively participate in the management or operations of distributing controlled controlled controlled or controlled each defined below or any of their respective subsidiaries after the proposed transactions shareholder has the right to nominate h directors serving on the distributing board_of directors and immediately following the external distributions will have the right to nominate m of the directors serving on the board_of directors of each controlled_corporation pursuant to an amended and restated stockholders agreement person has an irrevocable proxy to vote all shares of distributing common_stock and distributing class b common_stock held by shareholder and its subsidiaries except in the case of certain limited matters upon completion of the external distributions each of the controlled corporations defined below will have a single class of common_stock ie a capital structure that does not replicate distributing’s high vote capital structure the high-vote structure the proxy arrangements with respect to distributing’s stock the proxy arrangements will continue in effect but will not be replicated at any of the controlled corporations distributing has outstanding dollar_figuren of o senior notes due_date the distributing notes on date distributing commenced a tender offer to purchase the distributing notes for cash on date distributing entered into an agreement the notes exchange_agreement with sub and a group of institutional holders unaffiliated with distributing that hold in excess of a majority in aggregate principal_amount of the outstanding distributing notes the noteholders under the notes exchange_agreement subject_to certain conditions distributing has agreed to exchange the sub notes received in the sub note issuance defined below for a portion of the distributing notes held by certain of the noteholders the exchanging noteholders and the noteholders will tender the remaining distributing notes held by them in the tender offer controlled is engaged directly and indirectly in business a distributing owns p shares of controlled class b common_stock controlled class b common_stock shares of controlled class b common_stock each have q votes per share sub owns r shares of controlled common_stock controlled common_stock shares of controlled common_stock each have f vote per share controlled wholly owns sub and sub wholly owns sub sub is a wholly-owned subsidiary of controlled that is engaged in business h following the sub contribution defined below sub will also be engaged in business f and business g sub is a wholly-owned subsidiary of controlled sub which holds a s interest in sub is a wholly owned subsidiary of distributing plr-118350-08 sub is a wholly-owned subsidiary of distributing that is engaged in business e sub owns t shares of the class a voting_stock of sub sub class a common_stock a corporation that is engaged in business b distributing owns u shares of sub class b non-voting common_stock sub class b common_stock controlled is a newly-formed wholly-owned subsidiary of distributing following the controlled contribution defined below controlled will be engaged through its subsidiaries in business b sub wholly owns sub which wholly owns sub sub owns all of the common_stock of sub and a domestic subsidiary of sub owns all of the voting preferred_stock of sub which represents g of the total voting power of sub sub wholly owns sub sub and sub and owns v of sub sub is a wholly-owned subsidiary of distributing sub owns w shares of sub class a voting common_stock sub class a common_stock shares of sub class a common_stock each have g votes per share sub owns x shares of sub class b voting common_stock sub class b common_stock shares of sub class b common_stock each have f vote per share sub wholly owns sub a limited_liability_company that is characterized as a corporation for federal_income_tax purposes sub owns cc shares approximately nn of sub common_stock and all of the sub preferred_stock collectively the sub stock the remaining approximately g of the sub common_stock is restricted_stock owned by sub management sub owns a y interest in llc a limited_liability_company that is characterized as a partnership for federal_income_tax purposes sub wholly owns sub which owns a z interest in llc sub owns a aa interest in the partnership interests including each of lp and llc each of lp and llc are characterized as partnerships for federal_income_tax purposes llc a limited_liability_company that is disregarded as an entity separate from llc owns a bb interest in the partnership interests and wholly owns llc llc holds certain minority investments sub is a wholly-owned subsidiary of distributing llc will be a newly formed limited_liability_company that will be disregarded as an entity separate from distributing for federal_income_tax purposes newco and newco are newly-formed wholly-owned subsidiaries of sub controlled is a newly-formed wholly-owned subsidiary of distributing following the controlled contribution defined below controlled will be engaged through various subsidiaries in business c distributing owns pp non-voting common units and dd series a voting preferred units of sub a limited_liability_company characterized as a corporation for federal_income_tax purposes sub a wholly owned subsidiary of distributing owns ee series b voting preferred units of sub sub is a wholly-owned subsidiary of distributing controlled is a newly-formed wholly-owned subsidiary of distributing after the controlled contribution defined below controlled will be engaged through its subsidiaries in business d plr-118350-08 controlled controlled controlled and controlled are referred to collectively as the controlled corporations financial information has been submitted that indicates that business a business b business c business d business e business f business g and business h each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the portion of those businesses relied upon to satisfy the active_trade_or_business_requirement of sec_355 will be referred to as active business a active business b active business c active business d active business e active business f active business g and active business h respectively following the external distributions the board_of directors of each of the controlled corporations will include f or h members that are directors and or executives of distributing the proposed transactions in order to obtain certain goals and objectives that the taxpayer has represented are driven by valid corporate business purposes management of distributing intends to complete the proposed transactions the proposed transactions will consist of the following steps the controlled distribution and related restructuring steps i sub merges into its sole shareholder sub the sub merger sub merges into its sole shareholder controlled the sub merger ii following the sub merger controlled class b common_stock will be the only class of controlled stock outstanding controlled a contributes the assets and liabilities of business f to a limited iii liability company that is disregarded as an entity separate from controlled for federal_income_tax purposes and contributes the interests in this limited_liability_company to sub b contributes certain other businesses and assets held directly or indirectly by it that are intended to be retained by the distributing group including a membership interest in a single-member limited_liability_company that conducts active business g and certain intercompany receivables to sub a and b together the sub contribution and c distributes the stock of sub to distributing the sub internal distribution sub will issue additional shares of sub stock to controlled in connection with the sub contribution controlled a borrows cash from one or more unrelated parties and distributes iv substantially_all of the borrowing proceeds to distributing and b distributes existing plr-118350-08 intercompany receivables to distributing a and b collectively the controlled cash distribution controlled purchases the stock of sub from distributing for cash or cash v equivalents the outstanding shares of controlled are recapitalized and controlled issues vi additional shares of controlled common_stock to distributing in preparation for the distribution of controlled to the public shareholders of distributing vii distributing distributes the controlled common_stock pro_rata to holders of distributing common_stock and distributing class b common_stock the controlled distribution in lieu of distributing any fractional shares of controlled common_stock to holders of distributing stock a distribution agent will aggregate fractional shares into whole shares sell the whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds of the sale pro_rata to each holder who otherwise would have been entitled to a fractional share the controlled distribution and related restructuring steps viii distributing exchanges its u shares of sub class b common_stock for u shares of sub class a common_stock the sub recapitalization following the sub recapitalization distributing will own u shares of sub class a common_stock and sub will own t shares of sub class a common_stock sub will therefore possess sec_368 control of sub to minimize certain state income taxes with respect to the controlled ix distribution sub contributes sub to sub sub contributes the following to sub i sub ii sub iii sub and possibly iv sub and sub sub and sub contribute intercompany receivables if any and other investment_assets if any to sub x sub a forms llc and contributes intangible assets including intellectual_property and goodwill and certain other assets associated with business j to llc the business j contribution and b distributes the interests in llc to distributing the business j distribution together with the business j contribution the business j transfer the sole reason for the business j transfer is to minimize certain state income taxes with respect to the external distributions sub distributes the sub class a common_stock to distributing the sub xi internal distribution together with the sub internal distribution the internal distributions xii sub borrows from one or more unrelated parties and distributes a portion of the borrowing proceeds and intercompany receivables to distributing collectively the sub plr-118350-08 cash distribution sub also issues dollar_figureff in aggregate principal_amount of gg senior notes due year the sub notes to distributing the sub note issuance xiii prior to the controlled distribution defined below distributing contributes all the sub class a common_stock to controlled the controlled contribution in exchange for the controlled contribution controlled issues additional xiv shares of controlled common_stock to distributing xv distributing distributes the controlled common_stock pro_rata to holders of distributing common_stock and distributing class b common_stock the controlled distribution in lieu of distributing any fractional shares of controlled common_stock to holders of distributing stock a distribution agent will aggregate fractional shares into whole shares sell the whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds of the sale pro_rata to each holder who otherwise would have been entitled to receive a fractional share xvi following the controlled distribution distributing transfers pursuant to the notes exchange_agreement all of the sub notes to the exchanging noteholders the notes exchange the controlled distribution and related restructuring steps xvii llc distributes its bb interest in the partnership interests including each of lp and llc and its interest in llc to llc the partnership interests including lp and llc and the membership interests in llc are collectively referred to as the business c interests xviii lp distributes intercompany receivables if any pro_rata to llc and sub llc distributes the business c interests received in step xvii pro_rata to sub xix and sub xx llc distributes all its assets and liabilities other than its mm interest in sub its oo interest in sub its oo interest in sub and cash if any pro_rata to sub ii and sub jj xxi sub contributes a f interest in each of llc and llc to newco xxii sub contributes a f interest in the business c interests other than llc to newco xxiii sub merges the sub merger into its sole shareholder sub xxiv sub merges the sub merger into sub plr-118350-08 xxv sub merges the sub merger into sub immediately prior to the sub merger sub purchases the sub class b common_stock held by sub in exchange for a note of sub xxvi sub converts to a limited_liability_company or merges into llc the sub merger the transactions described in steps xvii through xxvi are collectively referred to as the business c restructuring xxvii controlled borrows cash from one or more unrelated parties and transfers substantially_all of the proceeds to distributing the controlled cash distribution xxviii llc transfers the sub stock the stock of newco and the business c interests other than llc but including the assets and liabilities distributed by llc in step xx to controlled and upon the receipt of regulatory approvals following the controlled distribution distributing transfers the stock of sub and sub to controlled the controlled contribution in exchange for the issuance of additional shares of controlled common_stock directly to distributing the assumption by controlled of liabilities related to business c and the controlled cash distribution xxix distributing distributes the stock of controlled the controlled common_stock pro_rata to holders of distributing common_stock and distributing class b common_stock the controlled distribution in lieu of distributing any fractional shares of controlled common_stock to holders of distributing stock a distribution agent will aggregate fractional shares into whole shares sell the whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds of the sale pro_rata to each holder who otherwise would have been entitled to a fractional share xxx distributing deposits any cash received in the controlled cash distribution into a segregated account pending the transfer of all such cash to holders of distributing notes in the tender offer other creditors of distributing or shareholders of distributing in each case pursuant to the plan_of_reorganization the controlled distribution and related restructuring steps xxxi sub sells its ee series b voting preferred units of sub to distributing for a note xxxii distributing contributes intercompany receivables and cash to sub in exchange for additional series a voting preferred units of sub xxxiii distributing contributes its a pp non-voting common units of sub b dd series a voting preferred units of sub plus any series a voting preferred units received in step xxxii and c ee series b preferred units of sub to sub in exchange for common_stock of sub the sub common_stock plr-118350-08 xxxiv contemporaneous with step xxxiii and pursuant to its commitment to one or more members of business d senior management business d management sub issues dollar_figurell of series a redeemable preferred_stock of sub sub preferred_stock to business d management as compensation_for services the sub preferred_stock has no voting rights and ranks senior to all other classes of capital stock of sub with respect to liquidating distributions each holder of sub preferred_stock will make a sec_83 election with respect to the shares of sub preferred_stock issued to such holder xxxv distributing contributes all the sub common_stock to controlled the controlled contribution xxxvi in exchange for the controlled contribution controlled issues additional shares of controlled common_stock controlled common_stock to distributing xxxvii distributing distributes the controlled common_stock pro_rata to holders of distributing common_stock and distributing class b common_stock the controlled distribution together with the controlled distribution the controlled distribution and the controlled distribution the external distributions in lieu of distributing fractional shares of controlled common_stock to holders of distributing stock a distribution agent will aggregate fractional shares into whole shares sell the whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds of the sale pro_rata to each holder who otherwise would have been entitled to a fractional share other related transactions in connection with the external distributions distributing intends to xxxviii consummate a reverse_stock_split the reverse_stock_split to adjust the number of shares of distributing common_stock outstanding and to increase the per share trading price of distributing common_stock following the external distributions relative to what the per share trading price of distributing common_stock would be if the reverse_stock_split was not implemented in the reverse_stock_split distributing would issue f shares of new common_stock new distributing common_stock for h shares of outstanding distributing common_stock and f shares of new class b common_stock new distributing class b common_stock for h shares of outstanding distributing class b common_stock distributing will not issue any fractional share interests in the reverse_stock_split in lieu of fractional share interests each distributing stockholder who otherwise would be entitled to receive a fractional share interest will receive a cash payment from distributing plr-118350-08 representations the sub contribution and the sub internal distribution the following representations are made with respect to the sub contribution and the sub internal distribution indebtedness if any owed by sub to controlled after the sub internal 1a distribution will not constitute stock_or_securities 1b no part of the consideration to be distributed by controlled will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of controlled the five years of financial information submitted on behalf of the controlled 1c separate_affiliated_group as defined in sec_355 the controlled sag is representative of the present operations of active business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 1d the five years of financial information submitted on behalf of the sub separate_affiliated_group as defined in sec_355 the sub sag is representative of the present operations of active business f active business g and active business h and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted 1e neither active business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of the sub internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the controlled sag or in connection with the expansion of an existing five-year trade_or_business neither active business f active business g nor active business h nor control 1f of an entity conducting either of these businesses was acquired during the five-year period ending on the date of the sub internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the controlled sag or in connection with the expansion of an existing five-year trade_or_business following the sub internal distribution the controlled sag and the sub 1g sag will each continue the active_conduct of one or more of its businesses independently and with its separate employees plr-118350-08 1h the sub internal distribution is being carried out for the corporate business_purpose of facilitating the controlled distribution and is motivated in whole or substantial part by this corporate business_purpose the sub internal distribution is not used principally as a device for the 1i distribution of the earnings_and_profits of controlled or sub or both the total adjusted_basis and the fair_market_value of the assets transferred to 1j sub by controlled each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by sub and ii the total amount of money and other_property within the meaning of sec_361 received by controlled and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the sub contribution were incurred in the ordinary course of business and are associated with the assets being transferred the fair_market_value of the assets transferred by controlled to sub will equal 1k or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by sub in the sub contribution b the amount of any liabilities owed to sub by controlled if any that are discharged or extinguished in the sub contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by controlled from sub in the sub contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately after the sub contribution no property will be transferred by controlled to sub for which an investment 1l credit allowed under sec_47 has been or will be claimed 1m no intercorporate debt will exist between controlled and sub at the time of or subsequent to the sub internal distribution except for payables arising under transitional arrangements or otherwise in the ordinary course of business immediately before the sub internal distribution items of income gain loss 1n deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 1o at the time of the sub internal distribution controlled will not have an excess_loss_account in the stock of sub 1p except for any payments that may be made in connection with the separation and distribution agreement the sda the tax_sharing_agreement the tsa the employee_benefits agreement the eba or any transitional agreements which may be plr-118350-08 based on cost or cost-plus arrangements payments made in connection with any continuing transactions between controlled and its subsidiaries if any and sub and its subsidiaries if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 1q no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the sub internal distribution no 1r person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub internal distribution for purposes of sec_355 immediately after the sub internal distribution no 1s person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of sub stock entitled to vote or or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub internal distribution or ii attributable to distributions on controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub internal distribution the sub internal distribution is not part of a plan or series of related 1t transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in controlled or sub including any predecessor or successor of any such corporation 1u immediately after the sub internal distribution either i no person will hold a or greater interest within the meaning of sec_355 in controlled or sub ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the sub internal distribution or iii neither controlled nor sub will be a disqualified_investment_corporation within the meaning of sec_355 the controlled distribution the following representations are made with respect to the controlled distribution plr-118350-08 indebtedness if any owed by controlled to distributing after the controlled 2a distribution will not constitute stock_or_securities 2b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for shares of controlled common_stock that may be received by holders of distributing restricted_stock any shares of controlled common_stock distributed in the controlled distribution as or with respect to restricted_stock will not represent more than m of the controlled common_stock outstanding the five years of financial information submitted on behalf of the distributing 2c sag is representative of the present operations of active business e active business f active business g and active business h and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted 2d the five years of financial information submitted on behalf of the controlled sag is representative of the present operations of active business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 2e neither active business e active business f active business g nor active business h nor control of an entity conducting any of these businesses was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business 2f neither active business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business following the controlled distribution the distributing sag and the controlled 2g sag will each continue the active_conduct of one or more of its businesses independently and with its separate employees 2h the controlled distribution is being carried out for the corporate business purposes listed below and is motivated in whole or substantial part by one or more of these corporate business_purpose i to cause the aggregate value of the stock of distributing and the controlled corporations to exceed the pre-distribution value of distributing’s stock thereby providing distributing and or controlled with separate currencies to further their growth through merger and acquisition m a activity or to better incentivize their respective employees ii to enhance the success of the plr-118350-08 separated businesses by enabling distributing and controlled to resolve management systemic or other problems that arise or are exacerbated by distributing’s operation of different businesses within a single affiliated_group and iii to enable each of distributing and controlled to implement a capital structure that is tailored to the needs of the business sector in which it competes the controlled distribution is not used principally as a device for the 2i distribution of the earnings_and_profits of distributing or controlled or both no intercorporate debt will exist between distributing and controlled at the time 2j of or subsequent to the controlled distribution except for payables arising under transitional arrangements or otherwise in the ordinary course of business immediately before the controlled distribution items of income gain loss 2k deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the controlled distribution to the extent required by applicable regulations see sec_1_1502-19 except for any payments that may be made in connection with the sda tsa 2l eba or any transitional agreements which may be based on cost or cost-plus arrangements payments made in connection with any continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2m no two parties to the transaction are investment companies as defined in sec_368 and iv 2n for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 2o for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled plr-118350-08 distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 2p the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either i no person 2q will hold a or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the controlled distribution or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 any payment of cash in lieu of fractional shares of controlled common_stock is 2r solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration it is intended that the total cash paid in the controlled distribution to shareholders in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the controlled distribution the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of controlled common_stock 2s any payment of cash in lieu of fractional shares of new distributing common_stock or new distributing class b common_stock in the reverse_stock_split is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing and maintaining fractional shares and will not represent separately bargained-for- consideration it is intended that the total cash paid in the reverse_stock_split to shareholders in lieu of fractional shares of new distributing common_stock and new distributing class b common_stock will not exceed one percent of the distributing stock issued in the reverse_stock_split the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of new distributing common_stock or new distributing class b common_stock as applicable the sub internal distribution the following representations are made with respect to the sub internal distribution plr-118350-08 indebtedness if any owed by sub to sub after the sub internal distribution 3a will not constitute stock_or_securities 3b no part of the consideration to be distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub the five years of financial information submitted on behalf of the sub separate 3c affiliated_group as defined in sec_355 the sub sag is representative of the present operations of active business e and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted 3d the five years of financial information submitted on behalf of the sub separate_affiliated_group as defined in sec_355 the sub sag is representative of the present operations of active business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 3e neither active business e nor control of an entity conducting this business was acquired during the five-year period ending on the date of the sub internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the sub sag or in connection with the expansion of an existing five-year trade_or_business neither active business b nor control of an entity conducting this business was 3f acquired during the five-year period ending on the date of the sub internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the sub sag or in connection with the expansion of an existing five-year trade_or_business 3g following the sub internal distribution the sub sag and the sub sag will each continue the active_conduct of its respective businesses independently and with its separate employees 3h the sub internal distribution is being carried out for the business_purpose of facilitating the controlled distribution and is motivated in whole or substantial part by this corporate business_purpose the sub internal distribution is not used principally as a device for the 3i distribution of the earnings_and_profits of sub or sub or both no intercorporate debt will exist between sub and sub at the time of or 3j subsequent to the sub internal distribution except for payables arising under transitional arrangements or otherwise in the ordinary course of business plr-118350-08 immediately before the sub internal distribution items of income gain loss 3k deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d at the time of the sub internal distribution sub will not have an excess loss 3l account in the stock of sub 3m except for any payments that may be made in connection with the sda tsa eba or any transitional agreements which may be based on cost or cost-plus arrangements payments made in connection with any continuing transactions between sub and its subsidiaries if any and sub and its subsidiaries if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 3n no two parties to the transaction are investment companies as defined in sec_368 and iv 3o for purposes of sec_355 immediately after the sub internal distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of sub stock entitled to vote or or more of the total value of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub internal distribution 3p for purposes of sec_355 immediately after the sub internal distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of sub stock entitled to vote or or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub internal distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub internal distribution the sub internal distribution is not part of a plan or series of related 3q transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation 3r immediately after the sub internal distribution either i no person will hold a or greater interest within the meaning of sec_355 in sub or sub ii if any person holds a or greater interest within the meaning of sec_355 in any plr-118350-08 disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the sub internal distribution or iii neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 the controlled contribution and the controlled distribution the following representations are made with respect to the controlled contribution and the controlled distribution other than the sub notes held by distributing prior to the notes exchange 4a indebtedness if any owed by controlled or any of its subsidiaries to distributing after the controlled distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by 4b a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for shares of controlled common_stock that may be received by holders of distributing restricted_stock any shares of controlled common_stock distributed in the controlled distribution as or with respect to restricted_stock will not represent more than of the controlled common_stock outstanding 4c the five years of financial information submitted on behalf of the distributing sag is representative of the present operations of active business e active business f active business g and active business h and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted the five years of financial information submitted on behalf of the controlled 4d separate_affiliated_group as defined in sec_355 the controlled sag is representative of the present operations of active business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4e neither active business e active business f active business g nor active business h nor control of an entity conducting any of these businesses was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business neither active business b nor control of an entity conducting this business was 4f acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole plr-118350-08 or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business following the controlled distribution the distributing sag and the controlled 4g sag will each continue the active_conduct of one or more of its businesses independently and with its separate employees the controlled distribution is being carried out for the corporate business 4h purposes listed below and is motivated in whole or substantial part by one or more of these corporate business purposes i to cause the aggregate value of the stock of distributing and the controlled corporations to exceed the pre-distribution value of distributing’s stock thereby providing distributing and or controlled with separate currencies to further their growth through m a activity or to better incentivize their respective employees ii to enhance the success of the separated businesses by enabling distributing and controlled to resolve management systemic or other problems that arise or are exacerbated by distributing’s operation of different businesses within a single affiliated_group and iii to enable each of distributing and controlled to implement a capital structure that is tailored to the needs of the business sector in which it competes 4i distribution of the earnings_and_profits of distributing or controlled or both the controlled distribution is not used principally as a device for the the total adjusted_basis and the fair_market_value of the assets transferred to 4j controlled by distributing each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred the fair_market_value of the assets transferred by distributing to controlled 4k will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the transaction b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in the controlled contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the controlled contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 4l investment_credit allowed under sec_47 has been or will be claimed no property will be transferred by distributing to controlled for which an plr-118350-08 4m no intercorporate debt will exist between distributing and controlled or any of its subsidiaries at the time of or subsequent to the controlled distribution except for i the sub notes held by distributing prior to the notes exchange or ii payables arising under transitional arrangements or otherwise in the ordinary course of business immediately before the controlled distribution items of income gain loss 4n deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the controlled distribution to the extent required by applicable regulations see sec_1_1502-19 except for any payments that may be made in connection with the sda tsa 4o eba or any transitional agreements which may be based on cost or cost-plus arrangements payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 4p sec_368 and iv no two parties to the transaction are investment companies as defined in for purposes of sec_355 immediately after the controlled distribution no 4q person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no 4r person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution the controlled distribution is not part of a plan or series of related 4s transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the plr-118350-08 meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either i no 4t person will hold a or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the controlled distribution or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 any payment of cash in lieu of fractional shares of controlled common_stock 4u is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration it is intended that the total cash paid in the controlled distribution to shareholders in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the controlled distribution the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of controlled common_stock any payment of cash in lieu of fractional shares of new distributing common 4w stock or new distributing class b common_stock in the reverse_stock_split is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing and maintaining fractional shares and will not represent separately bargained-for- consideration it is intended that the total cash paid in the reverse_stock_split to shareholders in lieu of fractional shares of new distributing common_stock and new distributing class b common_stock will not exceed one percent of the distributing stock issued in the reverse_stock_split the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of new distributing common_stock or new distributing class b common_stock as applicable the business c restructuring and the controlled distribution the following representations are made with respect to the business c restructuring and the controlled distribution the business c restructuring the sub merger 5a sub will be the owner of at least of the sole class of sub stock on the date of adoption of the plan of the sub merger and at all times until the sub merger is completed plr-118350-08 5b preceding the date of adoption of the plan of the sub merger no shares of sub stock will have been redeemed during the three years 5c 5d upon the sub merger sub will cease to be a going concern sub will not retain any assets following the sub merger 5e except for i the business c interests distributed by llc and ii the assets distributed by llc sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of the sub merger no assets of sub have been or will be disposed of by either sub or sub 5f except for i dispositions in the ordinary course of business ii transfers pursuant to the sub merger iii the contribution of a f interest in the business c interests to newco iv the contribution of a f interest in llc and llc to newco and v dispositions occurring more than three years prior to the date of adoption of the plan of the sub merger 5g other than in connection with the controlled contribution described above the sub merger will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than in value by persons holding directly or indirectly more than in value of the stock of sub for purposes of this representation ownership will be determined immediately after the sub merger and by application of the constructive_ownership rules of sec_318 as modified by sec_304 5h prior to the date of adoption of the plan of the sub merger no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the date of adoption of the plan of the sub merger the fair_market_value of the assets of sub will exceed its liabilities on the date 5i of adoption of the plan of and immediately prior to the sub merger there is no intercorporate debt existing between sub and sub and none 5j has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan of the sub merger or alternatively if such date is later except for transactions occurring prior to the date sub initially acquired sub stock 5k sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-118350-08 5l all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed the sub merger sub will be the owner of at least percent of the sole class of sub 6a membership interests on the date of adoption of the plan of the sub merger and at all times until the sub merger is completed 6b years preceding the date of adoption of the plan of the sub merger no membership interests of sub will have been redeemed during the three 6c 6d upon the sub merger sub will cease to be a going concern sub will not retain any assets following the sub merger 6e except for i the distribution by llc of the business c interests ii the distribution by lp of certain intercompany receivables iii the distribution by llc of certain assets and iv the assets acquired in the sub merger sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of the sub merger no assets of sub have been or will be disposed of by either sub or 6f sub except for i dispositions in the ordinary course of business ii assets transferred pursuant to the sub merger and iii dispositions occurring more than three years prior to the date of adoption of the plan of the sub merger 6g other than in connection with the controlled contribution described above the sub merger will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than in value by persons holding directly or indirectly more than in value of the membership interests of sub for purposes of this representation ownership will be determined immediately after the sub merger and by application of the constructive_ownership rules of sec_318 as modified by sec_304 6h prior to the date of adoption of the plan of the sub merger no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the date of adoption of the plan of the sub merger the fair_market_value of the assets of sub will exceed its liabilities on the date 6i of adoption of and immediately prior to the plan of the sub merger plr-118350-08 there is no intercorporate debt existing between sub and sub and none 6j has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the date of adoption of the plan of the sub merger or alternatively if such date is later except for transactions occurring prior to the date sub initially acquired sub membership interests 6k sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 6l all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed the sub merger 7a sub will be the owner of at least percent of the total combined voting power of all classes of stock entitled to vote and the owner of at least percent of the total value of all classes of stock excluding non-voting stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 of the code of sub on the date of adoption of the plan of the sub merger and at all times until the sub merger is completed 7b no shares of sub stock will have been redeemed during the three years preceding the date of adoption of the plan of the sub merger 7c upon the sub merger sub will cease to be a going concern 7d sub will not retain any assets following the sub merger 7e except for the assets acquired pursuant to the sub merger sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of the sub merger no assets of sub have been or will be disposed of by either sub or sub 7f except for i dispositions in the ordinary course of business ii assets transferred pursuant to the sub merger and iii dispositions occurring more than three years prior to the date of adoption of the plan of the sub merger 7g other than in connection with the controlled contribution described above the sub merger will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of new u and ii that directly or indirectly will be owned more than in value by persons holding directly or indirectly more than in value of the sub stock for purposes of this representation ownership will be determined immediately after the plr-118350-08 sub merger and by application of the constructive_ownership rules of sec_318 as modified by sec_304 7h prior to the date of adoption of the plan of the sub merger no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the date of adoption of the plan of the sub merger the fair_market_value of the assets of sub will exceed its liabilities on the date 7i of adoption of and immediately prior to the plan of the sub merger there is no intercorporate debt existing between sub and sub and none 7j has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan of the sub merger or alternatively if such date is later except for transactions occurring prior to the date sub initially acquired sub stock 7k sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 7l the fair_market_value of the consideration received by sub and by sub for each share of sub stock will approximately equal the fair_market_value of that stock 7m none of the assets being distributed by sub to sub i has a fair_market_value greater than its basis in the hands of sub ii is an installment_obligation iii is property described in the recapture provisions of the code or iv is property for which sub obtained a deduction 7n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed the sub merger 8a distributing will be the owner of at least percent of the sole class of sub stock on the date of adoption of the plan of the sub merger and at all times until the sub merger is completed 8b preceding the date of adoption of the plan of the sub merger no shares of sub stock will have been redeemed during the three years 8c 8d upon the sub merger sub will cease to be a going concern sub will not retain any assets following the sub merger except for the assets acquired in the sub merger sub will not have 8e acquired assets in any nontaxable_transaction at any time except for acquisitions plr-118350-08 occurring more than three years prior to the date of adoption of the plan of the sub merger no assets of sub have been or will be disposed of by either sub or llc 8f except for i dispositions in the ordinary course of business ii assets transferred to controlled and iii dispositions occurring more than three years prior to the date of adoption of the plan of the sub merger 8g other than in connection with the controlled contribution described above the sub merger will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than in value by persons holding directly or indirectly more than in value of the stock of sub for purposes of this representation ownership will be determined immediately after the sub merger and by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the date of adoption of the plan of the sub merger no assets of 8h sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the date of adoption of the plan of the sub merger 8i date of adoption of the plan of and immediately prior to the sub merger the fair_market_value of the assets of sub will exceed its liabilities on the there is no intercorporate debt existing between distributing and sub and 8j none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan of the sub merger or alternatively if such date is later except for transactions occurring prior to the date distributing was treated as initially acquiring sub stock 8k sec_501 or any other provision of the code distributing is not an organization that is exempt from federal_income_tax under 8l conjunction with or in any way related to the sub merger have been fully disclosed all other transactions undertaken contemporaneously with in anticipation of in the controlled contribution and the controlled distribution indebtedness if any owed by controlled to distributing after the controlled 9a distribution will not constitute stock_or_securities 9b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder plr-118350-08 of distributing except for shares of controlled common_stock that may be received by holders of distributing restricted_stock any shares of controlled common_stock distributed in the controlled distribution as or with respect to restricted_stock will not represent more than of the controlled common_stock outstanding the five years of financial information submitted on behalf of the distributing 9c sag is representative of the present operations of active business e active business f active business g and active business h and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted 9d the five years of financial information submitted on behalf of the controlled separate_affiliated_group as defined in sec_355 the controlled sag is representative of the present operations of active business c and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted 9e neither active business e active business f active business g nor active business h nor control of an entity conducting any of these businesses was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business 9f neither active business c nor control of an entity conducting this business was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business following the controlled distribution the distributing sag and the controlled 9g sag will each continue the active_conduct of one or more of its business es independently and with its separate employees 9h the controlled distribution is being carried out for the corporate business purposes listed below and is motivated in whole or substantial part by one or more of these corporate business purposes i to cause the aggregate value of the stock of distributing and the controlled corporations to exceed the pre-distribution value of distributing’s stock thereby providing distributing and or controlled with separate currencies to further their growth through m a activity or to better incentivize their respective employees ii to enhance the success of the separated businesses by enabling distributing and controlled to resolve management systemic or other problems that arise or are exacerbated by distributing’s operation of different businesses within a single affiliated_group and iii to enable each of distributing and plr-118350-08 controlled to implement a capital structure that is tailored to the needs of the business sector in which it competes 9i the controlled distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 9j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred the fair_market_value of the assets transferred by distributing to controlled will 9k equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in the controlled contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the controlled contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 9l within kk months following the date of the controlled distribution distributing will transfer the cash received in the controlled cash distribution a to noteholders pursuant to the tender offer or b to other creditors and or shareholders of distributing pursuant to the plan_of_reorganization 9m no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 has been or will be claimed 9n no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with the controlled distribution 9o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution except for payables arising under transitional arrangements or otherwise in the ordinary course of business immediately before the controlled distribution items of income gain loss 9p deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect plr-118350-08 before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the controlled distribution to the extent required by applicable regulations see sec_1_1502-19 9q except for any payments that may be made in connection with the sda tsa eba or any transitional agreements which may be based on cost or cost-plus arrangements payments made in connection with all continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in 9r sec_368 and iv for purposes of sec_355 immediately after the controlled distribution no 9s person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no 9t person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 9u the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 9v immediately after the transaction as defined in sec_355 either i no person will hold a or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the plr-118350-08 controlled distribution or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 9w any payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration it is intended that the total cash paid in the controlled distribution to shareholders in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the controlled distribution the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of controlled stock 9x any payment of cash in lieu of fractional shares of new distributing common_stock or new distributing class b common_stock in the reverse_stock_split is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing and maintaining fractional shares and will not represent separately bargained-for- consideration it is intended that the total cash paid in the reverse_stock_split to shareholders in lieu of fractional shares of new distributing common_stock and new distributing class b common_stock will not exceed one percent of the distributing stock issued in the reverse_stock_split the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of new distributing common_stock or new distributing class b common_stock as applicable the controlled contribution and the controlled distribution the following representations are made with respect to the controlled contribution and the controlled distribution 10a the indebtedness if any owed by controlled to distributing after the controlled distribution will not constitute stock_or_securities 10b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for shares of controlled common_stock that may be received by holders of distributing restricted_stock any shares of controlled common_stock distributed in the controlled distribution as or with respect to restricted_stock will not represent more than of the controlled common_stock outstanding 10c the five years of financial information submitted on behalf of the distributing sag is representative of the present operations of active business e active business f active business g and active business h and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted plr-118350-08 10d the five years of financial information submitted on behalf of the controlled separate_affiliated_group as defined in sec_355 the controlled sag is representative of the present operations of active business d and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 10e neither active business e active business f active business g nor active business h nor control of an entity conducting any of these businesses was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business 10f neither active business d nor control of an entity conducting this business was acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the distributing sag or in connection with the expansion of an existing five-year trade_or_business 10g following the controlled distribution the distributing sag and the controlled sag will each continue the active_conduct of one or more of its businesses independently and with its separate employees 10h the controlled distribution is being carried out for the corporate business purposes listed below and is motivated in whole or substantial part by one or more of these corporate business purposes i to cause the aggregate value of the stock of distributing and the controlled corporations to exceed the pre-distribution value of distributing’s stock thereby providing distributing and or controlled with separate currencies to further their growth through m a activity or to better incentivize their respective employees ii to enhance the success of the separated businesses by enabling distributing and controlled to resolve management systemic or other problems that arise or are exacerbated by distributing’s operation of different businesses within a single affiliated_group and iii to enable each of distributing and controlled to implement a capital structure that is tailored to the needs of the business sector in which it competes 10i the controlled distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 10j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the controlled plr-118350-08 contribution were incurred in the ordinary course of business and are associated with the assets being transferred 10k the fair_market_value of the assets transferred by distributing to controlled will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in the controlled contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the controlled contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 10l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 has been or will be claimed 10m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution except for payables arising under transitional agreements or otherwise in the ordinary course of business 10n immediately before the controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the controlled distribution to the extent required by applicable regulations see sec_1_1502-19 10o except for any payments that may be made in connection with i the sda tsa eba or any transitional agreements which may be based on cost or cost-plus arrangements or ii the existing jv service agreement payments made in connection with all continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 10p no two parties to the transaction are investment companies as defined in sec_368 and iv 10q for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all classes of distributing stock that was acquired by plr-118350-08 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 10r for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 10s the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 10t immediately after the transaction as defined in sec_355 either i no person will hold a or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the controlled distribution or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 10u any payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration it is intended that the total cash paid in the controlled distribution to shareholders in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the controlled distribution the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of controlled common_stock 10v any payment of cash in lieu of fractional shares of new distributing common_stock or new distributing class b common_stock in the reverse_stock_split is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing and maintaining fractional shares and will not represent separately bargained-for- consideration it is intended that the total cash paid in the reverse_stock_split to shareholders in lieu of fractional shares of new distributing common_stock and new distributing class b common_stock will not exceed one percent of the distributing stock issued in the reverse_stock_split the fractional share interests of each distributing plr-118350-08 shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of new distributing common_stock or new distributing class b common_stock as applicable rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transactions the sub contribution and the sub internal distribution the sub contribution together with the sub internal distribution will be a reorganization within the meaning of sec_368 controlled and sub will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by controlled on the sub contribution sec_357 and sec_361 no gain_or_loss will be recognized by sub on the sub contribution sec_1032 the basis of each asset received by sub will equal the basis of that asset in the hands of controlled immediately before its transfer sec_362 the holding_period of each asset received by sub will include the period during which that asset was held by controlled sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on the sub internal distribution sec_355 other than an amount equal to the fair_market_value of the property received in the controlled cash distribution which will be treated as a distribution to which sec_301 applies by reason of sec_356 no gain_or_loss will be recognized by controlled on the sub internal distribution sec_361 the aggregate basis of the stock of controlled and of the stock of sub in the hands of distributing will equal the aggregate basis of the stock of controlled held immediately before the sub internal distribution adjusted as required by sec_358 and b the holding_period of the stock of sub received by distributing in the sub internal distribution will include the holding_period of the controlled stock with respect to which the distribution will be made provided the controlled stock is held as a capital_asset by distributing on the date of the sub internal distribution sec_1223 plr-118350-08 earnings_and_profits will be allocated between controlled and sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the controlled distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on the controlled distribution sec_355 no gain_or_loss will be recognized by distributing on the controlled distribution sec_355 the aggregate basis of the stock of distributing and of the stock of controlled in the hands of the shareholders of distributing will equal the aggregate basis of the stock of distributing held immediately before the controlled distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the stock of controlled received by the shareholders of distributing in the controlled distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided such distributing stock is held as a capital_asset by the shareholders of distributing on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of fractional shares of controlled common_stock new distributing common_stock or new distributing class b common_stock as applicable will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as a capital_asset on the date of the controlled distribution sec_1221 and sec_1222 the absence of the high-vote structure and proxy arrangements with respect to the controlled common_stock will not be taken into account for purposes of determining whether one or more persons acquires a or greater interest in controlled as part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the controlled distribution except with respect to shareholder the receipt of cash in lieu of fractional shares in connection with the controlled distribution will not be taken into account in the sec_355 analysis plr-118350-08 following the controlled distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations within the meaning of sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent payments made between distributing and controlled and their respective affiliates under the sda tsa eba or transition services agreement the separation agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the controlled distribution or for a taxable_period beginning before and ending after the controlled distribution and ii will not become fixed and ascertainable until after the controlled distribution will be treated as occurring immediately before the controlled distribution see 344_us_6 revrul_83_73 c b the sub internal distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on the sub internal distribution sec_355 other than an amount equal to the fair_market_value of the property received in the business j distribution which will be treated as a distribution to which sec_301 applies by reason of sec_356 no gain_or_loss will be recognized by sub on the sub internal distribution sec_22 c however sub will recognize gain on the business j distribution to the extent that the fair_market_value of the llc assets transferred exceeds sub 7’s basis of such assets sec_311 the aggregate basis of the sub and sub stock in the hands of distributing will equal the aggregate basis of the stock of sub held immediately before the sub internal distribution adjusted as required by sec_358 and b the holding_period of the stock of sub received by distributing in the sub internal distribution will include the holding_period of the sub stock with respect to which the distribution will be made provided the sub stock is held as a capital_asset by distributing on the date of the sub internal distribution sec_1223 earnings_and_profits will be allocated between sub and sub in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-118350-08 the controlled contribution and the controlled distribution the controlled contribution together with the controlled distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on the controlled distribution sec_355 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 the aggregate basis of the distributing and controlled stock in the hands of the shareholders of distributing will equal the aggregate basis of the stock of distributing held immediately before the controlled distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock received by the shareholders of distributing in the controlled distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by the shareholders of distributing on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of fractional shares of controlled common_stock new distributing common_stock or new distributing class b common_stock as applicable will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as a capital_asset on the date of the controlled distribution sec_1221 and sec_1222 plr-118350-08 the absence of the high-vote structure and proxy arrangements with respect to the controlled common_stock will not be taken into account for purposes of determining whether one or more persons acquires a or greater interest in controlled as part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the controlled distribution except with respect to shareholder the receipt of cash in lieu of fractional share sec_38 in connection with the controlled distribution will not be taken into account in the sec_355 analysis the sub cash distribution and the sub note issuance will each qualify as a distribution by sub to distributing within the meaning of sec_301 distributing and other members of distributing’s affiliated_group will not recognize any income gain loss or deduction with respect to the sub notes or the exchange thereof for distributing notes other than any i amount of income gain loss or deduction that offsets sub 8’s corresponding amount of income gain loss or deduction upon the deemed satisfaction of the sub notes ii deductions attributable to the fact that the distributing notes may be redeemed at a premium iii income attributable to the fact that the distributing notes may be redeemed at a discount iv interest_expense accrued with respect to the distributing notes and v income gain deductions or loss realized on the transfer of the sub notes in exchange for distributing notes in the notes exchange attributable to appreciation or depreciation of the sub notes after the time they are acquired by and prior to their disposition by distributing following the controlled distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations within the meaning of sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent payments made between distributing and controlled and their respective affiliates under the separation agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the controlled distribution or for a taxable_period beginning before and ending after the controlled distribution and ii will not become fixed and ascertainable until after the controlled distribution will be treated as occurring immediately before the controlled distribution see 344_us_6 revrul_83_73 c b the business c restructuring and the controlled distribution the sub merger plr-118350-08 the sub merger will be treated as a complete_liquidation under sec_332 no gain_or_loss will be recognized by sub in the sub merger sec_332 no gain_or_loss will be recognized by sub in the sub merger sec_336 and a except as otherwise provided in sec_334 sub 11’s basis in each asset received from sub will be the same as the basis of that asset in the hands of sub immediately before the sub merger sec_334 sub 11’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 the sub merger the sub merger will be treated as a complete_liquidation under sec_332 no gain_or_loss will be recognized by sub in the sub merger sec_332 no gain_or_loss will be recognized by sub in the sub merger sec_336 and a except as otherwise provided in sec_334 sub 10’s basis in each asset received from sub will be the same as the basis of that asset in the hands of sub immediately before the sub merger sec_334 sub 10’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 the sub merger the sub merger will be treated as a complete_liquidation under sec_332 no gain_or_loss will be recognized by sub in the sub merger sec_332 plr-118350-08 no gain_or_loss will be recognized by sub in the sub merger sec_336 and a except as otherwise provided in sec_334 sub 9’s basis in each asset received from sub will be the same as the basis of that asset in the hands of sub immediately before the sub merger sec_334 sub 9’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 the sub merger the sub merger will be treated as a complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing in the sub merger sec_332 no gain_or_loss will be recognized by sub in the sub merger sec_336 and a except as otherwise provided in sec_334 distributing’s basis in each asset received from sub will be the same as the basis of that asset in the hands of sub immediately before the sub merger sec_334 distributing’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 the controlled contribution and the controlled distribution the controlled contribution together with the controlled distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_357 sec_361 and sec_361 plr-118350-08 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on their receipt solely of controlled common_stock in the controlled distribution sec_355 any cash distributed to shareholders of distributing will be treated as a distribution_of_property to which sec_301 applies by reason of sec_356 the aggregate basis of the distributing stock and the stock of controlled in the hands of each distributing shareholder after the controlled distribution will equal the basis of the distributing stock held by the shareholder immediately before the controlled distribution decreased by the amount of cash if any received by such shareholder in the transaction and increased by the amount of such cash if any treated as a dividend to such shareholder sec_358 and b sec_358 the aggregate basis will be allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each immediately after the controlled distribution in accordance with sec_1_358-2 sec_358 the holding_period of the stock of controlled received by the shareholders of distributing in the controlled distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by the shareholders of distributing on the date of the controlled distribution sec_1223 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of fractional shares of controlled common_stock new distributing common_stock or new distributing class b common_stock as applicable will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as a capital_asset on the date of the controlled distribution sec_1221 and sec_1222 plr-118350-08 the absence of the high-vote structure or the proxy arrangements with respect to the controlled common_stock will not be taken into account for purposes of determining whether one or more persons acquires a or greater interest in controlled as part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the controlled distribution except with respect to shareholder the receipt of cash in lieu of fractional share sec_79 in connection with the controlled distribution will not be taken into account in the sec_355 analysis no gain_or_loss will be recognized by distributing on the controlled cash distribution sec_361 and sec_361 following the controlled distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations within the meaning of sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent payments made between distributing and controlled and their respective affiliates under the separation agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the controlled distribution or for a taxable_period beginning before and ending after the controlled distribution and ii will not become fixed and ascertainable until after the controlled distribution will be treated as occurring immediately before the controlled distribution see 344_us_6 revrul_83_73 c b the controlled contribution and the controlled distribution the controlled contribution together with the controlled distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 plr-118350-08 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on the controlled distribution sec_355 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 the aggregate basis of the distributing and controlled stock in the hands of the shareholders of distributing will equal the aggregate basis of the stock of distributing held immediately before the controlled distribution allocated between the distributing and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock received by the shareholders of distributing in the controlled distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by the shareholders of distributing on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of fractional shares of controlled common_stock new distributing common_stock or new distributing class b common_stock as applicable will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as a capital_asset on the date of the controlled distribution sec_1221 and sec_1222 following the controlled distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations within the meaning of sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent payments made between distributing and controlled and their respective affiliates under the separation agreements regarding liabilities indemnities or other plr-118350-08 obligations that i have arisen or will arise for a taxable_period ending on or before the controlled distribution or for a taxable_period beginning before and ending after the controlled distribution and ii will not become fixed and ascertainable until after the controlled distribution will be treated as occurring immediately before the controlled distribution see 344_us_6 revrul_83_73 c b caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the internal distributions and external distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether the internal distributions and external distributions are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the internal distributions and external distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 iv the federal_income_tax treatment of steps i ii v vi viii ix xvii xviii xix xx xxi xxii xxxi xxxii xxxiii xxxiv and xxxviii v the federal_income_tax treatment of the preferred merger and vi the potential application of sec_482 to any payments made in connection with any transitional agreements which may be based on cost or cost-plus arrangements procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income return for which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling plr-118350-08 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ____________________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
